Citation Nr: 0821306	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-14 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to May 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a low back disability.  

In a July 2006 decision, the Board denied the veteran's claim 
for service connection for a low back disability.  The 
veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
Joint Motion for Remand, a September 2007 Order of the Court 
remanded the claim for readjudication in accordance with the 
Joint Motion.  The Board remanded this claim for additional 
development in February 2008.  
  

FINDING OF FACT

The veteran's low back disability was at least as likely as 
not the result of his period of active service.  


CONCLUSION OF LAW

The veteran's current low back disability was incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
such as arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

The veteran's service treatment records reveal that in March 
1971, he sought treatment for right low back pain.  In an 
April 1971 treatment record, the veteran reported that he had 
suffered from back and leg pain for the previous two weeks.  
Another April 1971 service treatment record showed that the 
veteran received treatment for back and low back pain.  On 
separation examination in April 1971, the veteran's spine was 
found to have no abnormalities.  

Post-service private treatment records dated from November 
1978 to May 2004 show that the veteran received intermittent 
treatment for chronic low back pain, degenerative joint 
disease of the lumbosacral spine, and degenerative disc 
disease of the lumbosacral spine.  

On VA examination in February 2008, the veteran reported that 
he was doing the "duck walk" in service when his back 
popped.  He complained of a constant, daily, moderate pain in 
the lumbar spine that was stabbing and shooting.  He reported 
that the pain radiated to his bilateral legs and feet.  He 
stated that he had flare-ups every 3 to 4 months and that 
they lasted 3 to 7 days.  He used a cane and reported being 
unable to walk more than a few yards.  Examination revealed 
normal posture and antalgic gait.  Range of motion testing 
showed 70 degrees flexion, 30 degrees extension, and 30 
degrees lateral flexion and rotation bilaterally.  There was 
pain on all ranges of motion.  Sensory and reflex examination 
was normal.  An x-ray showed mild degenerative disease in the 
lower lumbar spine.  The examiner reviewed the entire claims 
file and diagnosed the veteran with degenerative joint 
disease of the lumbosacral spine and lumbago.  The examiner 
opined that it was at least as likely as not that the 
veteran's current low back disability was etiologically 
related to the complaints of and treatment for low back pain 
during service.  The examiner based that opinion on common 
medical knowledge and experience.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the February 2008 VA medical opinion 
finding a nexus between the veteran's low back disability and 
his period of active service is probative because the VA 
examiner supported his opinion with an adequate rationale, 
comprehensive review of the entire claims file, and a 
thorough physical examination.  Furthermore, there are no 
contrary medical opinions of record.

The competent evidence of record shows that it was at least 
as likely as not that the veteran's low back disability was 
related to service.  Therefore, the Board concludes that 
service connection for a low back disability is warranted.  

Resolving all doubt in favor of the veteran, the Board 
concludes that the low back disability was incurred during 
active service.  Therefore, service connection for a low back 
disability must be granted.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a low back disability is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


